department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date legend b owner president s name of corporation t name of corporation w date of incorporation y state contact person identification_number contact number fax number employer_identification_number uil nos dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 are private rather than public interests being served therefore prohibiting you from qualifying for exemption under sec_501 of the code yes for the reasons outlined below are you operating exclusively for exempt purposes as described in sec_501 of the code no for the reasons outlined below facts b became widowed and disabled following a car accident b's life your founder b is constructing a smart home where she will reside a smart home is generally defined as a house equipped with a variety of technological tools that automate and enhance living dream is to develop the smart house to accommodate disability related conditions such as reduced mobility or range in building b’s dream home b spent more money than planned with b’s savings depleted b sought help through grant money b located s a for profit grant writing corporation on the internet after contacting s b was referred to the services of t a similar grant writing corporation who promised grants could be secured through a nonprofit foundation b entered an agreement with t for services and paid a fee t secured your employer_identification_number prepared your of approximately dollar_figure articles of incorporation and bylaws completed a form_1023 for you and provided other documents such as a business plan and financial projections you are incorporated in the state of yon w your purpose and dissolution clauses contain the requisite language for sec_501 organizations your initial governing body included b b’s brother b’s son b’s friend an employee of s and the contractor for b’s home the employee of s and the contractor were subsequently removed from your governing body leaving only b her relatives and her friend your activities will consist of introducing seniors singles and students to various smart and green technologies your goal and the smart house concept is to show the costs of building a home using various green ideas smart ideas and energy efficient ideas once construction of b’s home is finished you hope to have people view the house on a regular basis to show the public how houses can be built to allow seniors to be more independent the home is a single family dwelling with one bedroom and baths the house will showcase technology and design b’s home will feature equipment technology related to home automation energy conservation and various items to accommodate elderly disabled individuals b will continue to live in the house as caretaker to protect the investment and to clean and maintain the home b will serve as the executive director and will work in the office daily arranging home demonstrations seminars and charity events b will market the smart house concept to the public educational institutions medical professionals and senior centers b does not anticipate compensation during your startup phase you plan on adding improvements to technology for demonstration purposes the grounds will be maintained by you a portion of the home will be rented to b’s friend who is a board member you list the following objectives develop a ‘living’ prototype smart home open for museum-like visits to educate seniors individuals with mobility challenges service organizations and contractors on home automation energy efficiency and accessibility that will enable them to affordably create their own square foot home partner with education institutions to provide technology students with a real life working classroom that encourages invention and or use of new technologies in home automation energy efficiency and accessibility for seniors and people with mobility challenges raise approximately dollar_figure to complete construction of b’s smart house giving opportunities will include corporate sponsorships naming opportunities grants and individual giving you plan on conducting fundraising in all states progress on the home has moved slowly due to funding challenges all of b’s savings have been spent constructing the home and b is seeking financial help through you your executive summary shows you have requested over dollar_figure grants gifts or money of funding b has contacted numerous organizations requesting for the frame roof electrical windows and doors an additional dollar_figure your estimate the total cost for b’s home of about dollar_figure dollar_figure needed to complete the home construction including electronic equipment other expenses include maintenance office advertising and additional equipment utilities will be paid_by b until you can obtain funds to cover the costs space and a garage to you for annual rent of dollar_figure you to add smart house technology as a leasehold improvement as new technology emerges the contract between t and b states that an additional_amount of round dollar_figure is due when half of the desired funding is awarded b paid approximately monthly b will lease office the lease will include permission for is law sec_501 of the code provides in part for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations defines the term charitable as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration revrul_67_5 1967_1_cb_123 held a foundation controlled by the creator's family operated to enable the creator and his family to engage in financial activities beneficial to them does not qualify for exemption revrul_69_279 1969_2_cb_152 held that an irrevocable inter_vivos_trust which provides a fixed percentage of income to the settler with a balance to charity is organized and operated for private interests and thus is not exempt in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_846 the sixth circuit_court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in kj's fund raisers inc v commissioner 74_tcm_669 the court held that a nonprofit organization which sold lottery tickets on the premises of a for-profit business had a substantial non-exempt purpose to enhance the profits of the for-profit business the owners of the for-profit business formed the nonprofit organization purportedly to raise funds for distribution to charitable causes the nonprofit's lottery tickets were sold during the regular business hours by the owners and employees of the for-profit business the owners of the for-profit initially controlled the board and later indicated that it would vest control in unrelated parties the nonprofit opined that the organization would fold without the original founders of the organization as officers in finding that the nonprofit had a substantial nonexempt purpose the court reasoned that the owners of the for-profit were in a position to control the nonprofit additionally the court found that the publicity received by the for-profit was a significant benefit 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of its application_for exempt status the court found that the administrative record supported the service’s denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable educational or religious purposes specifically you were formed for the purpose of obtaining grant funding to use in completing the construction of b’s home this results in your earnings inuring to the benefit of b you do not meet the operational_test under sec_1_501_c_3_-1 of the regulations because your net_earnings inure in whole or in part to the benefit of b you were created to secure grants for b b will use the grants to complete construction of her home you are not as described in sec_1_501_c_3_-1 of the regulations because you serve the private interests of your founder b you were formed to secure funds to complete construction of b’s home maintain the home and grounds and provide technology equipment the benefit the public receives in viewing the home and learning about its construction and operation does not overcome the private benefit to b even though b’s home is designed as a prototype home for seniors and the disabled such as the distressed or underprivileged described in sec_1_501_c_3_-1 of the regulations your overriding purpose is to complete construction of b’s home any benefit to the poor distressed or underprivileged is incidental to the benefit received by b you are similar to revrul_67_5 because you too are controlled by your creator b and are formed to engage in financial activities beneficial to b likewise you are similar to revrul_69_279 because funds will be used to benefit b in the construction and maintenance of her home and the balance of funds may be used to educate the public on the benefits of smart homes you are similar to better business bureau supra because you too were formed for a more than insubstantial nonexempt purpose namely you were formed to secure grants which are available only to nonprofit_corporations to benefit b the facts show funds received are to be used to construct improve and maintain b’s property like the organization in basic bible church you are operated for the benefit of b your founder who as the sole caretaker of the home has complete control_over your financial affairs you are similar to kj's fund raisers inc in that you too have a substantial non exempt_purpose to benefit an insider b who controls your operations similar to the organization in new dynamics foundation you also operate for the private benefit of your founder b applicant’s position the only activities performed are the tasks of incorporating establishing a bank account filing form_1023 and printing flyers and brochures you will pay for cost of creating a website and for costs of smart house technologies that do not provide an unjust benefit to b further to protect your investment b has been designated as the caretaker of the facility your mission is to educate seniors about smart house technologies technology and innovations in home design that provide self managed and convenient living for wheel chair bound and other seniors desiring to live independently you will educate seniors about the smart house by recruiting volunteers and soliciting charitable donations the house is a showcase of smart recyclable and green ideas volunteers will show the home to individuals during daily visiting hours monday - friday 00am - 00pm volunteers will solicit charitable donations and recruit additional volunteers through special events that will educate individuals on smart house technology additionally volunteers will assist in getting the word out’ to seniors through communications with the public and the distribution of printed material funds will be used to cover the costs of producing educational materials an educational website holding special events to recruit volunteers and to cover the costs of smart technologies added to the home for demonstration purposes b will reside at the residence as the caretaker of the facility and will assist in providing tours b will not be compensated by you charitable donations will not be used for any costs that would unjustly benefit b charitable donations will not be used for the following costs associated with the initial construction of the home costs associated with any debt incurred in the construction costs associated with major improvements to the home costs associated with routine maintenance of the home costs associated with the utilities of the home costs associated with major improvements that would unjustly benefit b additionally the terms of the lease agreement between b and you has been amended you will not incur any cost for repairs maintenance or utilities except for maintenance that may be required as a result of the foot traffic generated by visitors to the home and any additional liability insurance that may be desired to protect your interest service’s response to applicants position although you claim donations will not unjustly benefit b you have not substantiated your claim nor have you explained how you define unjustly the facts show you were formed to secure grants for the benefit of b even though you now claim donations will not be used for the initial construction debt incurred with the construction major improvements routine maintenance and utilities the facts continue to reveal funds will benefit b such as through technology improvements and upgrades to the home also b will continue to live in the home be the caretaker and will have sole control_over all financial matters any benefit to b is inurement and impermissible conclusion the facts clearly show you are serving the private interests of b rather than public interests you were formed to secure grants for b and further the construction and operation of her home any benefit to the public is incidental to benefit received by b addition you are not operated for an exclusive charitable purpose as a more than insubstantial purpose is to benefit b accordingly we conclude that you do not qualify for exemption under sec_501 of the code in you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations group room p o box cincinnati oh internal_revenue_service eo determinations group main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director exempt_organizations rulings agreements enclosure publication
